[luxferuipupdatedmarch201001.jpg]
LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN 1. Purpose of the Plan The
purpose of the Plan is to attract and retain high-quality senior employees in an
environment where compensation levels are based on global market practice, to
align rewards of employees with returns to shareholders and to reward the
achievement of business targets and key strategic objectives. The Plan is
designed to serve these goals by providing such employees with a proprietary
interest in pursuing the long-term growth, profitability and financial success
of the Company. Award grants are intended to be determined annually, but may be
made on other occasions, such as recruitments. 2. Definitions As used in the
Plan or in any instrument governing the terms of any Award, unless stated
otherwise, the following definitions apply to the terms indicated below: (a)
“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or Other Stock Based Award, or Cash Incentive Award granted to a
Participant pursuant to the Plan. (b) “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award. (c)
“Beneficiary” means a person designated in writing by the Participant to receive
any amounts due to the Participant hereunder in the event of the Participant’s
death or, absent any such designation, the Participant’s estate. Such
designation, if any, must be on file with the Company prior to the Participant’s
death. (d) “Board” means the Board of Directors of Luxfer. (e) “Cash Incentive
Award” means an award granted pursuant to Section 9 of the Plan. (f) “Cause”
means (i) if the Participant is a party to an employment agreement with the
Company and such agreement provides for a definition of Cause or the grounds for
summary dismissal, the definition of Cause contained therein or such grounds for
summary dismissal, as applicable, or (ii) if no such agreement exists or if such
agreement does not define Cause and does not provide for the grounds for summary
dismissal, such conduct of a Participant that constitutes grounds for summary
dismissal, as determined by the Company in its sole discretion. For the
avoidance of doubt, grounds for summary dismissal will include, without
limitation, (i) gross misconduct, gross incompetence or any other material
breach of obligations to the Company, (ii) commission of any criminal offence
other than a road traffic offence or any other offence which does not result in
a custodial sentence and in the reasonable opinion of the Company does not
affect the Participant’s employment, (iii) becoming bankrupt or making any



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201002.jpg]
formal arrangement or composition with the Participant’s creditors generally,
(iv) disqualification from being a director of any company by reason of an order
made by any competent court other than by reason of mental or physical
disability; (v) engaging in any conduct which brings the Participant or the
Company into disrepute. (g) “Change in Control” means, unless otherwise defined
in the Award Agreement, the occurrence of any of the following after the
Effective Date: (i) any Person is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 40% or more of the combined voting power of the
Company’s outstanding securities (other than any Person who was a “beneficial
owner” of securities of the Company representing 40% or more of the combined
voting power of the Company’s outstanding securities prior to the Effective
Date); or (ii) dissolution or liquidation of the Company; or (iii) material
reconstruction or significant demerger; or (iv) individuals who constitute the
Board on the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board, provided that any
person becoming a director subsequent to the Effective Date whose appointment to
fill a vacancy or to fill a new Board position was approved by a vote of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s shareholders was approved by the same
nominating committee serving under an Incumbent Board, shall be, for purposes of
this clause (iv), considered as though he were a member of the Incumbent Board;
or (v) the occurrence of any of the following of which the Incumbent Board does
not approve: (A) merger or consolidation in which the Company is not the
surviving corporation or (B) sale of all or substantially all of the assets of
the Company; or (vi) consummation of a plan of reorganization, merger or
consolidation of the Company with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan of
reorganization are exchanged or converted into cash or property or securities
not issued by the Company, which was approved by shareholders pursuant to a
proxy statement soliciting proxies from shareholders of the Company, by someone
other than the then current management of the Company. (h) “Code” means the
United States Internal Revenue Code of 1986, as amended from time to time, and
all regulations, interpretations and administrative guidance issued thereunder.
(i) “Committee” means the Remuneration Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan
and to otherwise exercise and perform the authority and functions assigned to
the Committee under the terms of the Plan. (j) “Company” means Luxfer and all of
its Subsidiaries, collectively. (k) “Director EIP” means the Luxfer
Non-Executive Directors Equity Incentive Plan, as it may be amended from time to
time. (l) “Disability” means any physical or mental impairment which qualifies a
Participant for (i) disability benefits under any long-term disability plan
maintained by the Company, (ii) workers’ compensation total disability benefits,
(iii) Social Security disability 2



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201003.jpg]
benefits, or (iv) as otherwise determined by the Board. For purposes of the
Plan, a Participant’s employment shall be deemed to have terminated as a result
of Disability on the date as of which he or she is first entitled to receive
disability benefits under such policy, law or regulation or such other date as
the Committee shall determine in its sole discretion; provided that with respect
to any Award that is subject to Section 409A of the Code, if such Award provides
for any payment or distribution upon a Participant’s (i) Disability, then
“Disability” shall have the meaning given to such term in Section 1.409A-3(i)(4)
of the Treasury Regulations or (ii) termination of employment as a result of
Disability, then such Participant’s employment shall be deemed to have
terminated as a result of Disability on the date on which such Participant
experiences a separation from service within the meaning of Section 409A of the
Code and regulations promulgated thereunder. (m) “Effective Date” means October
2, 2012. (n) “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time. (o) “Executive Officers” shall mean the
Chief Executive Officer, the Chief Financial Officer, Corporate Secretary and
other members of the Executive Leadership Team of Luxfer. (p) “Exercise Price”
means the price per Share at which a holder of an Option or a Stock Appreciation
Right may purchase Shares or exercise a Stock Appreciation Right, as applicable.
(q) “Fair Market Value” means, with respect to a Share, as of the applicable
date of determination (i) (x) for purposes of Sections 3(c) and 6(a) hereof, the
closing price per Share on the trading day immediately preceding such date as
reported on the New York Stock Exchange and (y) for all other purposes, the
closing price per Share on that date as reported on the New York Stock Exchange
(or if not reported, the closing price per Share on the trading day immediately
preceding such date as reported on the New York Stock Exchange) or (ii) if not
so reported, as determined by the Committee in its sole discretion using a
reasonable valuation method taking into account, to the extent applicable, the
requirements of Section 409A of the Code. (r) “Luxfer” means Luxfer Holdings
PLC, incorporated in England and Wales, and any successor thereto. (s)
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirements of Section 422 of the Code or that otherwise does not meet such
requirements. (t) “Option” means a right granted to a Participant pursuant to
Section 6 to purchase a specified amount of Shares at an Exercise Price. (u)
“Ordinary Shares” means Luxfer’s ordinary shares, nominal value £0.50 per share,
or any other security into which the ordinary shares shall be changed pursuant
to the adjustment provisions of Section 12 of the Plan. 3



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201004.jpg]
(v) “Other Stock Based Award” means an equity-based or equity-related award,
other than an Option, Stock Appreciation Right, Restricted Stock, or Restricted
Stock Unit, granted to a Participant pursuant to Section 10, including a nil or
nominal cost right to acquire Shares. (w) “Participant” means an employee of the
Company who is eligible to participate in the Plan and to whom one or more
Awards have been granted pursuant to the Plan. (x) “Performance-Based” means,
with respect to an Award, an Award that vests, in whole or in part, on the basis
of one or more Performance Targets that are imposed on such Award pursuant to
Section 11. (y) “Performance Measures” means such measures as are described in
Section 11 on which Performance Targets are based in respect of
Performance-Based Awards. (z) “Performance Percentage” means the factor
determined pursuant to a Performance Schedule that is to be applied to a Target
Award and that reflects actual performance compared to the Performance Target.
(aa) “Performance Period” means the period of time during which the Performance
Targets must be met in order to determine the degree of payout and/or vesting
with respect to a Performance-Based Award. Performance Periods for different
Awards may be overlapping. (bb) “Performance Schedule” means a schedule or other
objective method for determining the applicable Performance Percentage to be
applied to each Target Award. (cc) “Performance Target” means performance goals
and objectives with respect to Performance Measures for a Performance Period.
(dd) “Person” means a “person” as such term is used in Section 13(d) and 14(d)
of the Exchange Act, including any “group” within the meaning of Section
13(d)(3) under the Exchange Act. (ee) “Personal Data” means the name, home
address, email address and telephone number, date of birth, social security
number or equivalent of a Participant, details of all rights to acquire Shares
or other securities or cash granted to the Participant and of Shares or other
securities issued or transferred or cash paid to the Participant pursuant to the
Plan and any other personal information which could identify the Participant and
is necessary for the administration of the Plan. (ff) “Plan” means this Luxfer
Holdings PLC Long-Term Umbrella Incentive Plan, as it may be amended from time
to time. (gg) “Restricted Stock” means Shares awarded to a Participant pursuant
to Section 7 subject to a substantial risk of forfeiture. (hh) “Restricted Stock
Unit” means a right to receive a number of Shares subject to the Award or the
value thereof as of the specified date granted to a Participant pursuant to
Section 8. 4



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201005.jpg]
(ii) “Securities Act” means the United States Securities Act of 1933, as
amended. (jj) “Share” means an Ordinary Share. (kk) “Stock Appreciation Right”
means a right granted to a Participant under Section 6. (ll) “Subsidiary” shall
mean any entity of which a majority of the outstanding voting shares or voting
power is beneficially owned directly or indirectly by Luxfer. (mm) “Target
Award” means a target Award determined by the Committee to be payable upon
satisfaction of any applicable Performance Targets. (nn) “Time-Based“ means,
with respect to an Award, an Award that vests solely on the basis of continued
employment. (oo) “Transfer” means, with respect to any Award, a transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or disposition
of such Award, whether for or without consideration. “Transferee”, “Transferred”
and “Transferability” shall have correlative meanings. (pp) “U.S.” shall mean
the United States of America. 3. Term; Stock Subject to the Plan; Limitations on
Individual Awards (a) Term of the Plan Unless the Plan shall have been earlier
terminated by the Company, Awards may be granted under the Plan at any time in
the period commencing on the Effective Date and ending immediately prior to the
tenth anniversary of the Effective Date. Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan. (b) Stock Subject to the Plan The maximum number of Shares that initially
may be available for Awards under the Plan and awards under the Director EIP, in
the aggregate, shall be a number equal to 2,010,820, which represents 7.4% of
the outstanding share capital of Luxfer as of the Effective Date. The maximum
referred to in the preceding sentences of this paragraph shall be subject to
adjustment as provided in Section 12. The Board may, subject to any applicable
law, from time to time increase the maximum number of Shares that may be
available for Awards under the Plan. The Company may satisfy its obligation to
deliver Shares under the Plan in any manner permitted by law, including without
limitation, by issuing new Shares that are authorized for issuance, using
treasury shares or causing an employee benefit trust or any other trust to
deliver Shares. For purposes of the preceding paragraph, Shares covered by
Awards shall only be counted as used to the extent they are actually transferred
or delivered to a Participant (or such Participant’s permitted transferees as
described in the Plan) pursuant to the Plan. For purposes of clarification, in
accordance with the preceding sentence, if an Award is settled for cash or if 5



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201006.jpg]
Shares are withheld to pay the Exercise Price of an Option or to satisfy any tax
withholding requirement in connection with an Award, only the shares transferred
or delivered (if any), net of the shares withheld or paid, will be deemed
transferred or delivered for purposes of determining the number of Shares that
are available for transfer and delivery under the Plan or the Director EIP. In
addition, if Shares are transferred or delivered subject to conditions which may
result in the forfeiture, cancellation or return of such Shares to the Company,
any portion of the Shares forfeited, cancelled or returned shall thereafter be
treated as not transferred or delivered pursuant to the Plan. In addition, if
Shares owned by a Participant (or such Participant’s permitted transferees as
described in the Plan) are tendered (either actually or through attestation) to
the Company in payment of any obligation in connection with an Award, the number
of Shares tendered shall be added to the number of Shares that are available for
delivery under the Plan or the Director EIP. Shares covered by Awards granted
pursuant to the Plan in connection with the assumption, replacement, conversion
or adjustment of outstanding equity-based awards in the context of a corporate
acquisition or merger (within the meaning of Section 303A.08 of the New York
Stock Exchange Listed Company Manual) shall not count as used under the Plan for
purposes of this Section 3(b). (c) Individual Award Limits; Valuation Unless
otherwise determined by the Committee, the maximum value of the Awards granted
under the Plan in any calendar year shall not exceed in the aggregate: (i) 220%
of base salary for the Chief Executive Officer, (ii) 150% of base salary for the
Chief Financial Officer and other members of the Executive Leadership Team of
Luxfer (other than the Chief Executive Officer), and (iii) 100% of base salary
for other Participants. For purposes of these individual limits, the Awards
shall be valued as follows: (i) Time-Based Restricted Stock and Time-Based
Restricted Stock Units shall be valued at the Fair Market Value of Shares
subject to the Award on the date of grant; (ii) Options and Stock Appreciation
Rights shall be valued at one-third of the Fair Market Value of Shares subject
to the Award on the date of grant; (iii) Performance- Based Restricted Stock and
Performance-Based Restricted Stock Units shall be valued at 50% of the Fair
Market Value on the date of grant of the Target Award; (iv) Cash Incentive
Awards shall be valued at the maximum cash value payable under the Award, and
(v) Other Stock Based Awards shall be valued, as determined by the Committee in
good faith at the time of grant, by reference to the Fair Market Value of Shares
subject to the Award at the time of grant. 4. Administration of the Plan The
Plan shall be administered by the Committee. The Committee shall, consistent
with the terms of the Plan, from time to time designate those employees of the
Company who shall be granted Awards under the Plan and the amount, type and
other terms and conditions of such Awards. The Committee, in its discretion and
consistent with applicable law and regulations, may delegate its authority and
duties under the Plan to any other individual or committee as it deems to be
advisable, under any conditions and subject to any limitations that the
Committee may establish, except that the Committee may not delegate its
authority with respect to establishing the terms and conditions of Awards made
to the Executive Officers of the Company. The Committee shall have full
discretionary authority to administer the Plan, including discretionary
authority to interpret and construe any and all provisions of the Plan and the
terms 6



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201007.jpg]
of any Award (and any Award Agreement) granted thereunder and to adopt and amend
from time to time such rules and regulations for the administration of the Plan
as the Committee may deem necessary or appropriate. The employment of a
Participant with the Company shall be deemed to have terminated for all purposes
of the Plan if such Participant is employed by a Subsidiary of Luxfer and such
Subsidiary ceases to be a Subsidiary of Luxfer, unless the Committee determines
otherwise. On or after the date of grant of an Award under the Plan, the
Committee may (i) accelerate the date on which any such Award becomes vested,
exercisable or transferable, as the case may be, (ii) extend the term of any
such Award, including, without limitation, extending the period following a
termination of a Participant’s employment during which any such Award may remain
outstanding, (iii) waive any conditions to the vesting, exercisability or
transferability, as the case may be, of any such Award or (iv) provide for the
payment of dividends or dividend equivalents with respect to any such Award;
provided that the Committee shall not have any such authority to the extent that
the grant or exercise of such authority would cause any tax to become due under
Section 409A of the Code or any other applicable law. Without limiting the
generality of the foregoing, in order to assure the viability of Awards granted
to Participants employed in various jurisdictions, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom applicable in the jurisdiction
in which the Participant resides or is employed. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative version
of, the Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of the Plan for any other purpose. Decisions
of the Committee shall be final, binding and conclusive on all parties. To the
extent permitted by applicable law, (i) no member of the Committee shall be
liable for any action, omission, or determination relating to the Plan, and (ii)
the Company shall indemnify and hold harmless each member of the Committee and
each other director or employee of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been delegated
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Committee) arising
out of any action, omission or determination relating to the Plan. 5.
Eligibility; Award Agreements; Non-Transferability (a) The Committee shall
select from time to time the employees of the Company who are eligible to
receive Awards pursuant to the Plan, including those key employees who are
largely responsible for the management, growth and protection of the business of
the Company. (b) Employees of Subsidiaries may participate in the Plan upon
approval of Awards to such employees by the Committee. A Subsidiary’s
participation in the Plan may be conditioned upon the Subsidiary’s agreement to
reimburse Luxfer for costs and expenses of such participation, as determined by
Luxfer. The Committee may terminate the Subsidiary’s participation in the Plan
at any time and for any reason. If a Subsidiary’s participation in the Plan
shall terminate, such termination shall not relieve it of any obligations
theretofore incurred 7



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201008.jpg]
by it under the Plan, except with the approval of the Committee, and the
Committee shall determine, in its sole discretion, the extent to which employees
of the Subsidiary may continue to participate in the Plan with respect to
previously granted Awards. Unless the Committee determines otherwise, a
Subsidiary’s participation in the Plan shall terminate upon the occurrence of
any event that results in such entity no longer constituting a Subsidiary as
defined herein; provided, however, that such termination shall not relieve such
Subsidiary of any of its obligations to Luxfer theretofore incurred by it under
the Plan, except with the approval of the Committee. Notwithstanding the
foregoing, unless otherwise specified by the Committee, upon any such Subsidiary
ceasing to be a Subsidiary as defined herein, the Participants employed by such
Subsidiary shall be deemed to have terminated employment for purposes of the
Plan. With respect to Awards subject to Section 409A of the Code, for purposes
of determining whether a distribution is due to a Participant, such
Participant’s employment shall be deemed terminated as described in the
preceding sentence only if the Committee determines that a separation from
service (within the meaning of Section 409A of the Code and regulations
promulgated thereunder) has occurred. (c) Each Award granted under the Plan
shall be evidenced by an Award Agreement in form and substance approved by the
Committee. Except as otherwise determined by the Committee, an Award may not be
Transferred. 6. Options and Stock Appreciation Rights The Committee may from
time to time grant Time-Based Options that are Nonqualified Stock Options and
Time-Based Stock Appreciation Rights, subject to the following terms and
conditions: (a) Evidence of Grant The Award Agreement evidencing the grants of
Options and Stock Appreciation Rights shall include the amount of Shares subject
to an Award, the Exercise Price, vesting conditions (as set forth below) and
such additional provisions as may be specified by the Committee. The Exercise
Price per Share covered by any Option or Stock Appreciation Right shall be not
less than 100% of the Fair Market Value of a Share on the date on which such
Option or Stock Appreciation Right is granted. (b) Vesting Unless otherwise
determined by the Committee, each Option or Stock Appreciation Right shall
become vested and exercisable with respect to one-third of the Shares subject to
the Award on each of the first three anniversaries from the date of grant
provided the Participant is continuously employed through each such respective
anniversary. (c) Exercise Period No Option or Stock Appreciation Right shall be
exercisable after the expiration of ten years from the date such Option or Stock
Appreciation Right is granted. (d) Exercise of Options and Stock Appreciation
Rights 8



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201009.jpg]
Each Option or Stock Appreciation Right may, to the extent vested and
exercisable, be exercised in whole or in part. The partial exercise of an Option
or Stock Appreciation Right shall not cause the expiration, termination or
cancellation of the remaining portion thereof. An Option or Stock Appreciation
Right shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation, in the case of an
Option, through net physical settlement or other method of cashless exercise.
The Exercise Price of an Option must be paid in full when the Option is
exercised. For the avoidance of doubt, the preceding sentence will not prevent
the Exercise Price being paid from the proceeds pursuant to the prompt sale of
Shares acquired upon exercise or the Participant entering into other permissible
arrangements, agreed by the Committee, for procuring payment of the aggregate
Exercise Price. (e) Payment in Cash or Shares. Upon exercise, a Stock
Appreciation Right may be settled for cash or Shares or a combination of cash
and Shares, in the discretion of the Committee, and as described in the Award
Agreement. If a Stock Appreciation Right is settled for cash, the Company shall
make a payment to the Participant equal to the excess, if any, of the Fair
Market Value of a Share on the date of exercise over the Exercise Price, for
each Share for which a Stock Appreciation Right was exercised. If the Stock
Appreciation Right is settled for Shares, the Company shall deliver to the
Participant a number of Shares in the amount equal to the cash payment amount
that would have been payable if the Stock Appreciation Right was settled in cash
divided by the Fair Market Value of a Share on the date of exercise, rounded
down to the nearest whole number of Shares. (f) Termination of Employment.
Subject to the discretion of the Committee, upon the termination of the
Participant’s employment for any reason other than for Cause, (i) the portion of
an Option or a Stock Appreciation Right that has not become vested or
exercisable as of the date of such termination shall immediately lapse and (ii)
except as otherwise provided in the Plan or in the applicable Award Agreement,
the portion of the Option or a Stock Appreciation Right that is vested or
exercisable as of the date of termination of employment will lapse on the first
anniversary of the date of termination of employment to the extent not
theretofore exercised. In the event of the termination of the Participant’s
employment for Cause, all Shares subject to an Option or a Stock Appreciation
Right, whether then vested or exercisable or not, shall immediately lapse on
such termination. 7. Restricted Stock The Committee may from time to time grant
Time-Based and Performance-Based Restricted Stock, subject to the following
terms and conditions: (a) Grant of Restricted Stock At the time of grant, the
Committee shall determine, in its discretion, the terms and conditions that will
apply to Restricted Stock granted pursuant to this Section 7. Time-Based
Restricted Stock shall vest with respect to one-third of the Shares subject to
the Award on each 9



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201010.jpg]
of the first three anniversaries from the date of grant provided the employee is
continuously employed through each such respective anniversary. (b) Issuance of
Restricted Stock; Rights of Participants As soon as practicable after Restricted
Stock has been granted, Restricted Stock shall be transferred to the
Participant. Shares of Restricted Stock may be evidenced in such manner as the
Committee shall determine. Except as otherwise determined by the Committee, the
Participant will have all rights of a shareholder with respect to the Shares of
Restricted Stock, including the right to vote and to receive dividends or other
distributions, except that the Shares may be subject to a vesting schedule and
forfeiture and may not be Transferred until the restrictions are satisfied or
lapse. The Committee may enforce any restrictions that the Committee may impose
on Restricted Stock in such manner as the Committee shall determine, including
legends, custody accounts or any other restrictions on transfer. (c) Dividends
The Committee may provide that any dividends declared on the Restricted Stock
before they are vested shall either (i) be reinvested in the form of additional
Shares, which shall be subject to the same vesting provisions that apply to the
Shares of Restricted Stock to which they relate, or (ii) be credited by the
Company to an account for the Participant and accumulated with or without
interest until the date upon which the Shares of Restricted Stock to which they
relate become vested, and any dividends accrued with respect to forfeited
Restricted Stock will be reconveyed to the Company without further consideration
or any act or action by the Participant. In cases where dividends are
reinvested, the number of additional Shares shall be determined by first (i)
multiplying the number of Shares of Restricted Stock subject to an Award on the
dividend payment date by the per-Share dollar amount of the dividend so paid,
and then (ii) dividing the resulting amount by the Fair Market Value of Shares
on the dividend payment date, with the number of Shares rounded down to the
nearest whole number and the cash balance remaining being carried forward and
added to the dividend amounts (if any) paid on the next occasion. If Shares of
Restricted Stock subject to an Award are forfeited, the additional Shares that
relate to such Restricted Stock shall also be forfeited.” (d) Termination of
Employment. Subject to the discretion of the Committee, upon the termination of
the Participant’s employment for any reason other than for Cause, (i) all Shares
underlying Time-Based Restricted Stock that have not yet become vested as of the
date of the Participant’s termination shall be immediately forfeited by the
Participant and the Participant shall have no further rights with respect
thereto and (ii) the Performance-Based Restricted Stock shall vest with respect
to the number of Shares underlying such Award equal to (a) the number of Shares
underlying such Award that would have been vested in the Participant for the
full Performance Period, as determined by the Committee in its sole discretion,
taking into account actual performance results as of the date of termination
multiplied by (b) a fraction, the numerator of which is the number of days
during such Performance Period that have elapsed prior to (and including) the 10



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201011.jpg]
date of termination and the denominator of which is the total number of days in
such Performance Period, rounded down to the nearest whole number of Shares. Any
portion of a Performance-Based Restricted Stock that does not vest pursuant to
the clause (ii) of the preceding sentence shall be immediately forfeited by the
Participant as of the termination and the Participant shall have no further
rights with respect thereto. In the event of the termination of the
Participant’s employment for Cause, all unvested Restricted Stock shall be
immediately forfeited by the Participant as of the termination and the
Participant shall have no further rights with respect thereto. 8. Restricted
Stock Units The Committee may from time to time grant Time-Based and
Performance-Based Restricted Stock Units, subject to the following terms and
conditions: (a) Grant of Restricted Stock Units At the time of grant, the
Committee shall determine, in its discretion, the terms and conditions that will
apply to Restricted Stock Units granted pursuant to this Section 8. Unless
otherwise determined by the Committee, Time-Based Restricted Stock Units shall
vest with respect to one-third of the Shares subject to the Award on each of the
first three anniversaries from the date of grant provided the Participant is
continuously employed through each such respective anniversary. (b) Dividend
Equivalents The Committee shall provide for the payment of dividend equivalents
with respect to Restricted Stock Units. The Company shall credit the Participant
with additional Restricted Stock Units as of each date on which the Company pays
a cash dividend on Shares, the number of which shall be determined by first (i)
multiplying the number of Restricted Stock Units subject to an Award on the
dividend payment date by the per-Share dollar amount of the dividend so paid,
and then (ii) dividing the resulting amount by the Fair Market Value of Shares
on the dividend payment date. Additional Restricted Stock Units shall be subject
to the same restrictions, including but not limited to vesting, Transferability
and payment restrictions, that apply to the Restricted Stock Units to which they
relate. If the Restricted Stock Units subject to an Award are forfeited, the
additional Restricted Stock Units that relate to such Restricted Stock Units
shall also be forfeited. (c) Form and Timing of Settlement Payment of earned
Restricted Stock Units shall be made as soon as practicable after the date(s)
determined by the Committee and set forth in the Award Agreement, provided that
with respect to any Restricted Stock Units subject to Section 409A of the Code
such payment will occur in a manner that would not cause any tax to become due
under Section 409A of the Code. Restricted Stock Units may be settled for cash,
Shares, or a combination of both, as determined by the Committee and set forth
in the Award Agreement. The Committee may permit Participants to request the
deferral of payment of vested Restricted Stock Units (including the value of
related dividend equivalents, if any) to a date later than the payment date
specified in the 11



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201012.jpg]
Award Agreement, provided that with respect to any Restricted Stock Units
subject to Section 409A of the Code such deferral will be made in a manner that
would not cause any tax to become due under Section 409A of the Code. (d)
Termination of Employment. Subject to the discretion of the Committee, upon the
termination of the Participant’s employment for any reason other than for Cause,
(i) all Shares underlying Time-Based Restricted Stock Units that have not yet
become vested as of the date of the Participant’s termination shall be
immediately forfeited by the Participant, and (ii) the Performance-Based
Restricted Stock Units shall vest and be settled in cash or Shares with respect
to the number of Shares underlying such Award equal to (a) the number of Shares
underlying such Award that would have been delivered to the Participant for the
full Performance Period, as determined by the Committee in its sole discretion,
taking into account actual performance results as of the date of termination
multiplied by (b) a fraction, the numerator of which is the number of days
during such Performance Period that have elapsed prior to (and including) the
date of termination and the denominator of which is the total number of days in
such Performance Period, rounded down to the nearest whole number of Shares. Any
portion of a Performance-Based Restricted Stock Units Award that does not vest
pursuant to the clause (ii) of the preceding sentence shall be immediately
forfeited by the Participant as of the termination and the Participant shall
have no further rights with respect thereto. In the event of the termination of
the Participant’s employment for Cause, all Restricted Stock Units shall be
immediately forfeited by the Participant as of the termination and the
Participant shall have no further rights with respect thereto. 9. Cash Incentive
Awards The Committee may from time to time grant Cash Incentive Awards. At the
time of grant, the Committee shall determine, in its discretion, the terms and
conditions that will apply to Cash Incentive Awards granted pursuant to this
Section 9. Cash Incentive Awards may be settled in cash or in other property,
including Shares, as determined by the Committee at the time of grant. Unless
otherwise determined by the Committee, all Cash Incentive Awards shall be
granted upon satisfaction of applicable performance conditions and shall be
deferred for at least two years, subject to continued service of the
Participant. If during such deferral period the Company restates its financial
results based on which the Cash Incentive Award was computed, the Participant
shall forfeit the excess of the amount of the Cash Incentive Award over what he
would have received based on the restated financial results. Upon the
termination of the Participant’s employment for any reason other than for Cause,
the Cash Incentive Award held by the Participant shall become vested in full and
payable within 30 days after the termination of the Participant’s employment,
except (i) if the Participant is subject to United States taxation and the Cash
Incentive Award is subject to Section 409A of the Code, the payment of the Cash
Incentive Award shall not be accelerated and (ii) if the Committee, in its sole
discretion, reasonably believes that there is more than minimal risk of a
restatement of the Company’s financial results during the original deferral
period, the Cash Incentive Award shall be treated as if the Participant remained
employed through the original payment date set forth in the Award. In the event
of the termination of the Participant’s employment for Cause, all outstanding
Cash Incentive Awards 12



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201013.jpg]
shall be forfeited by the Participant and the Participant shall have no further
rights with respect thereto. 10. Other Stock Based Awards The Committee may
grant Other Stock Based Awards not otherwise described herein in such amounts
and subject to such terms and conditions as the Committee shall determine.
Without limiting the generality of the preceding sentence, each such Other Stock
Based Award may (i) involve the transfer of Shares to Participants, either at
the time of grant or thereafter, or payment in cash or otherwise of amounts
based on the value of Shares, and (ii) be Time-Based or Performance-Based;
provided that each Other Stock Based Award shall be denominated in, or shall
have a value determined by reference to, a number of Shares that is specified at
the time of the grant of such award. The UK schedule hereto or applicable Award
Agreement shall specify the consequences, if any, on the Award of the
Participant’s termination of employment; provided that in the event of the
termination of the Participant’s employment for Cause, all outstanding Other
Stock Based Awards shall be immediately forfeited by the Participant and the
Participant shall have no further rights with respect thereto. 11.
Performance-Based Awards The Performance-Based Awards shall be subject to the
following terms and conditions: (a) Performance Targets, Target Awards and
Performance Schedules Within 90 days after the beginning of a Performance
Period, and in any case before 25% of the Performance Period has elapsed, the
Committee shall establish (a) Performance Targets for such Performance Period,
(b) Target Awards for each Participant, and (c) Performance Schedules for such
Performance Period. The Performance Targets may be with respect to corporate
performance, operating group or sub group performance, individual company
performance, other group or individual performance, or division performance, and
shall be based on one or more of the Performance Measures described below. (b)
Performance Measures The Performance Targets upon which the payment or vesting
of any Performance-Based Award depends shall relate to one or more of the
following Performance Measures: (i) net income or operating net income (before
or after taxes, interest, depreciation, amortization, and/or
nonrecurring/unusual items), (ii) return on assets, return on capital, return on
equity, return on economic capital, return on other measures of capital, return
on sales or other financial criteria, (iii) revenue or net sales, (iv) gross
profit or operating gross profit, (v) cash flow, (vi) productivity or efficiency
ratios, (vii) share price or total shareholder return, (viii) earnings per
share, (ix) budget and expense management, (x) customer and product measures,
including market share, high value client growth, and customer growth, (xi)
working capital turnover and targets, (xii) margins, and (xiii) economic value
added or other value added measurements, in any such case (x) considered
absolutely or relative to historic performance or relative to one or more other
businesses and (y) determined for the Company or any business unit or division
thereof. 13



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201014.jpg]
The measurement of any Performance Measure(s) may exclude the impact of charges
for restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto. Each Performance Measure may be expressed on an absolute and/or
relative basis and may be used to measure the performance of any Participant or
group of Participants, or Luxfer, the Company or a Subsidiary as a whole or any
business unit of Luxfer or any Subsidiary or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or a published
or special index that the Committee, in its sole discretion, deems appropriate.
(c) Certification Except as otherwise provided in the Plan, no distribution
shall be made under this Plan until after the Committee has certified the
attainment of the Performance Targets and the amount to be paid to each
Participant. (d) Service Requirements Nothing in this Section 11 is intended to
limit the Committee’s discretion to adopt any service conditions or restrictions
with respect to Performance-Based Awards. 12. Adjustment upon Certain Changes
(a) Adjustment of Shares If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of
Luxfer, without the fair market value consideration, then (i) the number of
Shares available for Awards under the Plan and awards under the Director EIP set
forth in Section 3, (ii) the Exercise Prices of and number of Shares subject to
outstanding Options and Stock Appreciation Rights and (iii) the nominal value
per Share, if applicable, and the number of Shares subject to other outstanding
Awards, may be proportionately adjusted, subject to any required action by the
Board or the shareholders of the Company and in compliance with applicable
securities laws and, to the extent applicable, Section 409A of the Code. In
addition, except insofar as the Board (on behalf of Luxfer) agrees to capitalize
Luxfer’s reserves and apply the same in paying up any difference between the
Exercise Price (or any amount payable per Share in relation to an Award) and the
nominal value of the Shares, the Exercise Price (or other amount payable per
Share in relation to an Award) of any Award over Shares that are to be newly
issued by Luxfer in satisfaction of the Award shall not be reduced below a
Share’s nominal value. (b) Certain Mergers Subject to any required action by the
shareholders of Luxfer, in the event that the Company shall be the surviving
corporation in any merger, consolidation or similar transaction 14



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201015.jpg]
as a result of which the holders of Shares receive consideration consisting
exclusively of securities of such surviving corporation, the Committee may, to
the extent deemed appropriate by the Committee, adjust each Award outstanding on
the date of such merger or consolidation so that it pertains and applies to the
securities which a holder of the number of Shares subject to such Award would
have received in such merger or consolidation. (c) Certain Other Transactions In
the event of (i) a dissolution or liquidation of Luxfer, (ii) a sale of all or
substantially all of the Luxfer’s assets (on a consolidated basis), (iii) a
merger, consolidation or similar transaction involving Luxfer in which Luxfer is
not the surviving corporation or (iv) a merger, consolidation or similar
transaction involving Luxfer in which Luxfer is the surviving corporation but
the holders of Shares receive securities of another corporation and/or other
property, including cash, the Committee shall, in its sole discretion, have the
power to: (i) cancel, effective immediately prior to the occurrence of such
event, each Award (whether or not then exercisable), and, in full consideration
of such cancellation, pay to the Participant to whom such Award was granted an
amount in cash, for each Share subject to such Award equal to the value, as
determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Option or Stock Appreciation
Right, such value shall be equal to the excess of (A) the value, as determined
by the Committee in its reasonable discretion, of the property (including cash)
received by the holder of a Share as a result of such event over (B) the
Exercise Price of such Option or Stock Appreciation Right; or (ii) provide for
the exchange of each Award (whether or not then exercisable or vested) for an
award with respect to, as appropriate, some or all of the property which a
holder of the number of Shares subject to such Award would have received in such
transaction and, incident thereto, make an equitable adjustment as determined by
the Committee in its reasonable discretion in the Exercise Price of the Award,
or the number of shares or amount of property subject to the Award or, if
appropriate, provide for a cash payment to the Participant to whom such Award
was granted in partial consideration for the exchange of the Award. (d) Notice
The Company shall give each Participant notice of an adjustment, substitution,
cancellation or other action hereunder and, upon notice, such adjustment,
substitution, cancellation or other action shall be conclusive and binding for
all purposes. Notwithstanding the foregoing, the Committee may, in its
discretion, decline to take action under this Section 12 with respect to any
Award if the Committee determines that such action would violate (or cause the
Award to violate) applicable law or result in adverse tax consequences to the
Participant or to the Company. (e) Changes to Awards Subject to Performance
Conditions 15



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201016.jpg]
In the event of any transaction or event described in this Section 12, the
Committee may, in its sole discretion, make such adjustments in any Performance
Schedule, Performance Targets or Target Award, and in such other terms of any
Award, as the Committee may consider appropriate in respect of such transaction
or event. (f) No Repricing Notwithstanding any provision of the Plan to the
contrary, in no event shall (i) any repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
of Awards granted under the Plan be permitted at any time under any
circumstances or (ii) any new Awards be granted in substitution for outstanding
Awards previously granted to Participants if such action would be considered a
repricing (within the meaning of U.S. generally accepted accounting principles
or any applicable stock exchange rule). (g) No Other Rights Except as expressly
provided in the Plan, no Participant shall have any rights by reason of any
subdivision or consolidation of shares of stock of any class, the payment of any
dividend, any increase or decrease in the number of shares of stock of any class
or any dissolution, liquidation, merger or consolidation of Luxfer or any other
corporation. Except as expressly provided in the Plan, no issuance by Luxfer of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares or amount of other property subject to, or the
terms related to, any Award. (h) Savings Clause No provision of this Section 12
shall be given effect to the extent that such provision would cause any tax to
become due under Section 409A of the Code. 13. Rights under the Plan No person
shall have any rights as a shareholder with respect to any Shares covered by or
relating to any Award granted pursuant to the Plan until the date of the
transfer or delivery of Shares. Except as otherwise expressly provided in
Section 12, no adjustment of any Award shall be made for dividends or other
rights for which the record date occurs prior to the date such Shares are
transferred or delivered. Nothing in this Section 13 is intended, or should be
construed, to limit authority of the Committee to cause the Company to make
payments based on the dividends that would be payable with respect to any Share
if it were transferred or delivered or outstanding, or from granting rights
related to such dividends. The Company may, but shall not have any obligation
to, establish any separate fund or trust or other segregation of assets to
provide for the satisfaction of Awards under the Plan. 16



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201017.jpg]
14. No Special Employment Rights; No Right to Award Nothing contained in the
Plan or any Award Agreement shall confer upon any Participant any right with
respect to the continuation of his employment by or service to the Company or
interfere in any way with the right of the Company at any time to terminate such
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award. No
person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant an Award to such Participant or any other
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.
15. Securities Matters The Company shall be under no obligation to effect the
registration pursuant to the Securities Act or any federal, state or non-U.S.
securities laws of any Shares to be transferred or delivered hereunder or to
effect similar compliance under any state laws. Notwithstanding anything in the
Plan to the contrary, the Company shall not be obligated to cause to be
transferred or delivered any Shares pursuant to the Plan unless and until the
Company is advised by its counsel that the transfer and delivery of Shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which Shares are traded. The
Committee may require, as a condition to the transfer and delivery of Shares
pursuant to the terms hereof, that the recipient of such Shares make such
covenants, agreements and representations, and that certificates, if any,
evidencing such Shares, bear such legends, as the Committee deems necessary or
desirable. The exercise of any Option or Stock Appreciation Right that is
settled in Shares granted hereunder shall only be effective at such time as
counsel to the Company shall have determined that the transfer or delivery of
Shares pursuant to such exercise is in compliance with all applicable laws and
regulations and the requirements of any securities exchange on which Shares are
traded. The Company may, in its sole discretion, defer the effectiveness of an
exercise of an Award hereunder or the delivery or transfer of Shares pursuant to
any Award pending or to ensure compliance under federal, state, non-U.S.
securities laws and the requirements of any securities exchange on which Shares
are traded. The Company shall inform the Participant in writing of its decision
to defer the effectiveness of the exercise of an Award or the delivery or
transfer of Shares pursuant to any Award. During the period that the
effectiveness of the exercise of an Award has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto. The issue or transfer of any Shares under the
Plan shall be subject to Luxfer’s Articles of the Association and to any
necessary consents of any governmental or other authorities (in any
jurisdiction) under any enactments or regulations from time to time in force.
The Participant shall comply with any requirements to be fulfilled in order to
obtain or obviate the necessity of any such consent. 17



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201018.jpg]
16. Withholding Taxes (a) Payment of Taxes Participants shall be solely
responsible for any applicable taxes imposed on the Participant by applicable
law (including without limitation income, social security and excise taxes but
excluding any taxes imposed in connection with the issuance of Shares) and
penalties, and any interest that accrues thereon, which they incur in connection
with the receipt, vesting, settlement or exercise of any Award. Notwithstanding
any provision of the Plan to the contrary, in no event shall the Company or the
Committee be liable to a Participant on account of an Award’s failure to (i)
qualify for favorable U.S. or non-U.S. tax treatment or (ii) avoid adverse tax
treatment under U.S. or non-U.S. law, including, without limitation, under
Section 409A of the Code. (b) Cash Remittance Whenever Shares are to be
transferred or delivered upon the exercise, grant or vesting of an Award, and
whenever any cash amount shall become payable in respect of any Award, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy federal, state, local and/or non-U.S.
withholding tax requirements, if any, attributable to such exercise, grant,
vesting or payment prior to the delivery of Shares or recordation by the Company
of the Participant or his or her nominee as the owner of such Shares or the
effectiveness of the lapse of such restrictions or making of such payment. In
addition, upon the exercise or settlement of any Award in cash, or any payment
(including in Shares) with respect to any Award, the Company shall have the
right to withhold from any payment required to be made pursuant thereto an
amount sufficient to satisfy the federal, state, local and/or non- U.S.
withholding tax requirements, if any, attributable to such exercise, settlement
or payment. (c) Share Remittance At the election of the Participant, subject to
the approval of the Committee, when Shares are to be transferred or delivered
upon the exercise, grant or vesting of an Award, the Participant may tender to
the Company a number of Shares that have been owned by the Participant for at
least six months (or such other period as the Committee may determine) having a
Fair Market Value at the tender date determined by the Committee to be
sufficient to satisfy the minimum federal, state, local and/or non-U.S.
withholding tax requirements, if any, attributable to such exercise, grant or
vesting, but not greater than the minimum withholding obligations. Such election
shall satisfy the Participant’s obligations under Section 16(a) hereof, if any.
18



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201019.jpg]
(d) Share Withholding At the election of the Participant, subject to the
approval of the Committee, when Shares are to be transferred or delivered upon
the exercise, grant or vesting of an Award, the Company shall withhold a number
of such Shares determined by the Committee to be sufficient to satisfy the
minimum federal, state, local and/or non-U.S. withholding tax requirements, if
any, attributable to such exercise, grant or vesting, but not greater than the
minimum withholding obligations. Such election shall satisfy the Participant’s
obligations under Section 16(a) hereof, if any. 17. Amendment or Termination of
the Plan (a) The Board may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, regulation or rule of a stock exchange requires
shareholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan. No provision of
this Section 17 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code. Except as expressly
provided in the Plan, no action hereunder may, without the consent of a
Participant, reduce the Participant’s rights under any previously granted and
outstanding Award. Nothing in the Plan shall limit the right of the Company to
pay compensation of any kind outside the terms of the Plan. (b) The Committee
may amend or modify the terms and conditions of an Award to the extent that the
Committee determines, in its sole discretion, that the terms and conditions of
the Award violate or may violate Section 409A of the Code; provided, however,
that (i) no such amendment or modification shall be made without the
Participant’s written consent if such amendment or modification would violate
the terms and conditions of any other agreement between the Participant and the
Company and (ii) unless the Committee determines otherwise, any such amendment
or modification of an Award made pursuant to this Section 17(b) shall maintain,
to the maximum extent practicable, the original intent of the applicable Award
provision without contravening the provisions of Section 409A of the Code. The
amendment or modification of any Award pursuant to this Section 17(b) shall be
at the Committee’s sole discretion and the Committee shall not be obligated to
amend or modify any Award or the Plan, nor shall the Company be liable for any
adverse tax or other consequences to a Participant resulting from such
amendments or modifications or the Committee’s failure to make any such
amendments or modifications for purposes of complying with Section 409A of the
Code or for any other purpose. To the extent the Committee amends or modifies an
Award pursuant to this Section 17(b), the Participant shall receive notification
of any such changes to his or her Award and, unless the Committee determines
otherwise, the changes described in such notification shall be deemed to amend
the terms and conditions of the Award and the applicable Award Agreement. 19



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201020.jpg]
18. Transfers upon Death Upon the death of a Participant, to the extent provided
in the applicable Award Agreement, (i) any outstanding Options and Stock
Appreciation Rights granted to such Participant may be exercised only by the
Beneficiary and (ii) any Award granted to such Participant may only be
transferred to the Beneficiary. The Beneficiary, as a condition of such exercise
or transfer, as the case may be, shall be bound in all respects by the
provisions of the Plan and the applicable Award Agreement as if the Beneficiary
were an original party thereto and by the acknowledgements made by the
Participant in connection with the grant of the Award and all references in the
Plan and the applicable Award Agreement to the Participant shall be deemed to
refer to such Beneficiary. Any attempt to Transfer an Award in violation of the
Plan shall render such Award null and void. 19. Change in Control (a) Treatment
of the Awards Unless otherwise set forth in the Award Agreement, upon a Change
in Control, (i) each outstanding Time-Based Award shall become fully vested and
(a) with respect to Options and Stock Appreciation Rights, exercisable or (b)
with respect to all other Awards hereunder, settled in cash or Shares, as
applicable, and all restrictions thereon shall lapse, and except as otherwise
provided in the Plan or in the applicable Award Agreement or as otherwise
communicated to the Participants by the Committee in connection with the Change
in Control, an Option or a Stock Appreciation Right shall lapse on the first
anniversary of the Change in Control to the extent not theretofore exercised.
(ii) each outstanding Performance-Based Award shall become vested and
exercisable and/or settled in cash or Shares, as applicable, and the
restrictions thereon shall lapse, in each case, with respect to the number of
Shares underlying such Award or the amount of cash that is equal to (x) the
number of Shares underlying such Award or cash amount under an Award that would
have been vested in or delivered to the Participant, as applicable, for the full
Performance Period, as determined by the Committee in its sole discretion,
taking into account actual performance results as of the date of a Change in
Control multiplied by (y) a fraction, the numerator of which is the number of
days during such Performance Period that have elapsed prior to (and including)
the date of the Change in Control and the denominator of which is the total
number of days in such Performance Period, rounded down to the nearest whole
number of Shares. Any portion of a Performance-Based Award that does not vest
pursuant to this clause (ii) shall be forfeited or lapse, as applicable, as of
the date of the Change in Control and the Participant shall have no further
rights with respect thereto. (b) 409A Savings Clause Notwithstanding the
foregoing and for the purposes of timing of payment, distribution or settlement
only, a Change in Control shall not be deemed to occur under this Section 19 of
the 20



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201021.jpg]
Plan with respect to any Award that constitutes “non-qualified deferred
compensation” within the meaning of Section 409A of the Code and is granted to a
Participant subject to United States taxation, unless the events that have
occurred would also constitute a “Change in the Ownership or Effective Control
of a Corporation or in the Ownership of a Substantial Portion of the Assets of a
Corporation” under Treasury Department Final Regulation 1.409A-3(i)(5), or any
successor thereto. (c) 280G Cutback In the event that it shall be determined by
the Committee that any benefit provided or payment made by the Company to or for
the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of the Plan or any other agreement, plan,
program, arrangement or otherwise (“Parachute Payments”), would subject the
Participant to an obligation to pay an excise tax imposed by Section 4999 of the
Code or any interest or penalties related to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), the amount of Parachute Payments payable to
such Participant shall be reduced in the manner determined by the Committee, to
the extent and only to the extent that such reduction would result in a greater
after-tax benefit for such Participant than if the Parachute Payments were not
reduced; provided, however, that in no event shall such reduction be effected
through a delay in the timing of any Payment that is subject to Section 409A of
the Code (or that would become subject to 409A of the Code as a result of such
delay). 20. Fractional Shares The Company shall not be required to issue any
fractional Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement thereof in cash. 21. Nominal
Value If determined by the Committee, the vesting/exercise of an Award over
Shares and the issue of Shares pursuant to the Award will be subject to the
payment of the aggregate nominal value of the underlying Shares by the
Participant. Any cash payment to be made to a Participant pursuant to Section
12(c)(i) of the Plan in consideration of the cancellation of an Award or an
award that is provided in exchange for an Award pursuant to Section 12(c)(ii) of
the Plan, shall where appropriate and if determined by the Committee, take
account of the nominal value of the Shares subject to the Award. 22. Data
Protection It shall be a condition of an Award that the Participant agrees and
consents to: (a) The collection, use, processing and transfer of Participant’s
Personal Data by the Company, any trustee or third party administrator of the
Plan, the Company’s registrars, or any broker through whom Shares are to be sold
on behalf of a Participant. (b) The Company, any trustee or third party
administrator of the Plan, the Company’s registrars, or any broker through whom
Shares are to be sold on behalf of a Participant 21



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201022.jpg]
transferring the Participant's Personal Data amongst themselves for the purposes
of implementing, administering and managing the Plan and the grant of Awards and
the acquisition of Shares pursuant to Awards, the disposal of such Shares or the
making of any cash payment under the Plan. (c) The use of Personal Data by any
such person for any such purposes; and (d) The transfer to and retention of
Personal Data by third parties including any trustee or third party
administrator of the Plan for or in connection with such purposes. 23. Service
of Documents (a) Except as otherwise provided in the Plan, any written notice or
document to be given by, or on behalf of, the Company or any administrator of
the Plan to a Participant in accordance or in connection with the Plan may be
given by hand or sent by pre-paid first class mail (airmail if overseas),
facsimile transmission or email to the Participant's home or work address,
facsimile number or email address last known to the Company to be the
Participant’s address, facsimile number or email address. Subject to the
paragraph (d) of this Section 23 any notice or document given in accordance with
this Section 23 shall be deemed to have been given: (i) upon delivery, if
delivered by hand; (ii) after 24 hours, if sent by mail; after 4 hours, if sent
by facsimile transmission; and (iv) at the time of transmission, if sent by
email except that a notice or document shall not be duly given by email unless
that person is known by his employer company to have personal access during his
normal business hours to information sent to him by email. (b) Any notice or
document so sent to a Participant shall be deemed to have been duly given
notwithstanding that such person is then deceased (and whether or not the
Company has notice of his death) except where his personal representatives have
supplied an alternative address to which documents are to be sent to the
Company. (c) Any written notice or document to be submitted or given to the
Company or any administrator of the Plan in accordance or in connection with the
Plan may be given by hand or sent by pre-paid first class post (airmail if
overseas), facsimile transmission or email but shall not in any event be duly
given unless it is actually received by the Secretary of the Company or such
other individual as may from time to time be nominated by the Company and whose
name and address, facsimile number or email address is notified to the
Participant. (d) For the purposes of the Plan, an email shall be treated as not
having been duly sent or received if the recipient of such email notifies the
sender that it has not been opened because it contains, or is accompanied by a
warning or caution that it could contain or be subject to, a virus or other
computer program which could alter, damage or interfere with any computer
software or email. 24. Third Party Rights Except as otherwise expressly stated
to the contrary, neither the Plan nor the making of any Award shall have the
effect of giving any third party any rights under the Plan pursuant to 22



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201023.jpg]
the UK Contracts (Rights of Third Parties) Act 1999 or otherwise and that Act
shall not apply to the Plan or to the terms of any Award under it. 25. Governing
Law (a) This Plan and any Award shall be governed by, and construed in
accordance with, English law. (b) Any person or persons referred to in the Plan
shall: (i) submit to the exclusive jurisdiction of the English courts as regards
any claim, legal action, dispute, difference or proceedings concerning an Award
or any matter arising from, or in relation to, the Plan; (ii) waive personal
service of any proceedings; (iii) agree that service on him or it of proceedings
may be effected by registered mail to his or its address for service of notices
under the Plan; and (iv) waive any objection to proceedings taking place in the
English courts on the grounds of venue or that proceedings have been brought in
an inconvenient forum. 23



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201024.jpg]
AMENDMENT NO. 1 TO LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN The
Luxfer Holdings PLC Long-Term Umbrella Incentive Plan (the “Plan”) is hereby
amended effective as of January 23, 2013 as follows: 1. By deleting Section 3(c)
of the Plan in its entirety and replacing it by the following: “(c) Unless
otherwise determined by the Committee, the maximum value of the Awards granted
under the Plan in any calendar year shall not exceed in the aggregate: (i) 150%
of base salary for the Chief Executive Officer, (ii) 120% of base salary for the
Chief Financial Officer and other members of the Executive Management Board of
Luxfer (other than the Chief Executive Officer), and (iii) 100% of base salary
for other Participants. For purposes of these individual limits, the Awards
shall be valued as follows: (i) Time-Based Restricted Stock and Time-Based
Restricted Stock Units shall be valued at the Fair Market Value of Shares
subject to the Award on the date of grant; (ii) Options and Stock Appreciation
Rights shall be valued at one-third of the Fair Market Value of Shares subject
to the Award on the date of grant; (iii) Performance-Based Restricted Stock and
Performance-Based Restricted Stock Units shall be valued at 50% of the Fair
Market Value on the date of grant of the Target Award; (iv) Cash Incentive
Awards shall be valued at the maximum cash value payable under the Award, and
(v) Other Stock Based Awards shall be valued, as determined by the Committee in
good faith at the time of grant, by reference to the Fair Market Value of Shares
subject to the Award at the time of grant.” 2. By deleting Section 7(c) of the
Plan in its entirety and replacing it by the following: “(c) The Committee may
provide that any dividends declared on the Restricted Stock before they are
vested shall either (i) be reinvested in the form of additional Shares, which
shall be subject to the same vesting provisions that apply to the Shares of
Restricted Stock to which they relate, or (ii) be credited by the Company to an
account for the Participant and accumulated with or without interest until the
date upon which the Shares of Restricted Stock to which they relate become
vested, and any dividends accrued with respect to forfeited Restricted Stock
will be reconveyed to the Company without further consideration or any act or
action by the Participant. In cased dividends are reinvested, the number of
additional Shares shall be determined by first (i) multiplying the number of
Shares of Restricted Stock subject to an Award on the dividend payment date by
the per-Share dollar amount of the dividend so paid, and then (ii) dividing the
resulting amount by the Fair Market Value of Shares on the dividend payment
date, with the number of Shares rounded down to the nearest whole number and the
cash balance remaining being carried forward and added to the dividend amounts
(if any) paid on the next occasion. If 24



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201025.jpg]
Shares of Restricted Stock subject to an Award are forfeited, the additional
Shares that relate to such Restricted Stock shall also be forfeited.” 3. By
deleting Section 5(c) of the Plan in its entirety and replacing it by the
following: “(c) Each Award granted under the Plan shall be evidenced by an Award
Agreement, in form and substance approved by the Committee. Except as otherwise
determined by the Committee, an Award may not be Transferred.” 4 This amendment
shall not affect any other provisions of the Plan and the Plan shall remain in
full force and effect. 25



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201026.jpg]
AMENDMENT NO. 2 TO LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN The
Luxfer Holdings PLC Long-Term Umbrella Incentive Plan (the “Plan”) is hereby
amended effective as of March 28, 2013 as follows: 1. By deleting Section 2(r)
of the Plan in its entirety and replacing it by the following: “(r) “Fair Market
Value” means, with respect to a Share, as of the applicable date of
determination (i) (x) for purposes of Sections 3(c) and 6(a) hereof, the closing
price per Share on the trading day immediately preceding such date as reported
on the New York Stock Exchange and (y) for all other purposes, the closing price
per Share on that date as reported on the New York Stock Exchange (or if not
reported, the closing price per Share on the trading day immediately preceding
such date as reported on the New York Stock Exchange) or (ii) if not so
reported, as determined by the Committee in its sole discretion using a
reasonable valuation method taking into account, to the extent applicable, the
requirements of Section 409A of the Code.” 2. This amendment shall not affect
any other provisions of the Plan and the Plan shall remain in full force and
effect. 26



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201027.jpg]
AMENDMENT NO. 3 TO LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN The
Luxfer Holdings PLC Long-Term Umbrella Incentive Plan (the “Plan”) is hereby
amended effective as of January 23, 2018 as follows: 1. By deleting the
reference to American Depositary Shares. 2. In 2(u) By changing the nominal
shares of Luxfer’s ordinary shares to a nominal value £0.50 per share, or any
other security into which the ordinary shares shall be changed pursuant to the
adjustment provisions of Section 12 of the Plan. 3. In 3(b) By increasing the
maximum number of Shares that initially may be available for Awards under the
Plan and awards under the Director EIP, in the aggregate, shall be a number
equal to 2,010,820, which represents 7.4% of the outstanding share capital of
Luxfer as of the Effective Date. 4. In 2(g) by increasing the percentage from
30% to 40% in (i) if any Person is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 40% or more of the combined voting power of the
Company’s outstanding securities (other than any Person who was a “beneficial
owner” of securities of the Company representing 40% or more of the combined
voting power of the Company’s outstanding securities prior to the Effective
Date); 27



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201028.jpg]
AMENDMENT NO. 4 TO LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN The
Luxfer Holdings PLC Long-Term Umbrella Incentive Plan (the “Plan”) is hereby
amended effective as of May 22, 2018 as follows: 1. By removing references to
“Executive Management Board” and replacing with “Executive Leadership Team”,
throughout. 2. Section 3(c) “Individual Award Limits; Valuation”, following
shareholder approval of the updated Remuneration Policy at the 2018 annual
general meeting, updating the maximum value of the share award in any calendar
year under the UIP from 150% to 220% for the Chief Executive Officer and from
120% to 150% for the Chief Financial Officer and all other members of the
Executive Leadership Team (excluding the Chief Executive Officer). 28



--------------------------------------------------------------------------------



 
[luxferuipupdatedmarch201029.jpg]
AMENDMENT NO. 5 TO LUXFER HOLDINGS PLC LONG-TERM UMBRELLA INCENTIVE PLAN The
Luxfer Holdings PLC Long-Term Umbrella Incentive Plan (the “Plan”) is hereby
amended effective as of March 5, 2019 as follows: 1. Section 6(b) “Options and
Stock Appreciation Rights; (b) Vesting”, amended to include the following text
“Unless otherwise determined by the Committee”. 29



--------------------------------------------------------------------------------



 